Citation Nr: 1119314	
Decision Date: 05/19/11    Archive Date: 05/27/11

DOCKET NO.  07-27 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hearing loss. 

2.  Entitlement to service connection for chronic headaches. 

3.  Entitlement to service connection for rheumatoid arthritis. 

4.  Entitlement to a compensable rating for pes planus. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 

INTRODUCTION

The Veteran had active military service from March 1966 to March 1968.  

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions by the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied a compensable rating for pes planus and denied service connection for hearing loss, headaches, and rheumatoid arthritis. 

The issues of entitlement to service connection for hallux valgus and hammertoes, claw toes have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (the Court) is applicable to this appeal.

During the pendency of this appeal, the United States Court of Appeals for Veterans Claims (hereinafter "the Court") in Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the VCAA notice requirements applied to all elements of a claim.  An additional notice as to this matter was provided in July 2006.

In his VA Form 9 submitted in August 2007, the Veteran indicated that he wanted a personal hearing before a member of the Board (Veterans Law Judge) at the RO.  The RO notified the Veteran that his hearing had been scheduled for February 26, 2010.  On February 26, 2010, the Veteran informed the RO that he had could not attend the scheduled hearing as his travel arrangements did not work out.  He requested that his Board hearing be rescheduled.

Pursuant to 38 C.F.R. § 20.700 (2010), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002) (pertaining specifically to hearings before the Board). Pursuant to 38 C.F.R. § 20.702(c) (2010), a scheduled hearing may be rescheduled for good cause.  The Board finds that good cause has been shown, and since the RO schedules Travel Board hearings, a remand of this matter to the RO is warranted.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a Travel Board or videoconference hearing, pursuant to his July 2008 request, at the earliest available opportunity.  The RO should notify the Veteran and his representative of the date and time of the hearing, in accordance with 38 C.F.R. § 20.704(b) (2010), and should associate a copy of such notice with the claims file.  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


